Title: William Smith Shaw to Abigail Adams, 12 October 1799
From: Shaw, William Smith
To: Adams, Abigail


				
					My dear Aunt
					Trenton Oct 12th 1799
				
				After quite an agreeable journey we arrived at this place on the 10th inst. where we have found much better accommodations than we had any reason to expect. We are at present with two old maids Miss Barnes’s, who appear to be civil and obligeing— they have furnished The President with two rooms, a parlour handsomely furnished and a convenient bed chamber. The City is very much crouded at present there being many officers here both civil and military.
				We dined and slept last Monday at East Chester—found Mrs. Smith and little Caroline very well. The Col spends his time chiefly at his encampment—organiseing his men—is in his element and therefore happy. Mrs. Adams was there too with her two children, who were well.
				No doubt you will be anxious to know how the late election in Pensylvania for Govenor has been determined.
				This at present is impossible to ascertain with any degree of certainty but from many circumstances I fear, that McKean will be elected. In some of the Counties, in which the federalists placed great confidence that Ross would have large majorities, we are dissappointed in our expectations of some hundreds of votes. You know the Germans and Quakers well enough to know, that there is little or no end dependence to be placed in their promises of an electioneering kind. The yellow fever too being in the city, I suspect has operated rather unfavorably to Mr. Ross election, many gentlemen being out of the city and not having it in their power to return in season, but the other candidate you will easily conceive has not lost a single vote by it—his supporters consisting of the mob chiefly—poor miserable beings—possessing not a farthing to move out with. These are some of the reasons which incline me to believe that Mr Ross will not be elected. I may be mistaken— I pray to God I am.
				With respect I am your affectionate nephew
				
					Wm S Shaw.
				
			